Title: To John Adams from John Quincy Adams, 24 September 1822
From: Adams, John Quincy
To: Adams, John


				
					Dear Sir.
					Washington 24 Septr. 1822
				
				You have been made acquainted with the controversy in which I have been for some Months engaged in relation to transactions at the Negotiation of Ghent. As the subject is one in which the defence of my own character and that of two of my Colleagues was inseparably connected with principles of deep concernment to this Union, I have thought it necessary to collect in one publication the papers which have hitherto appeared concerning it, adding to them further elucidations of the real character of those transactions. Of this publication I enclose herewith a copy. The introduction, and most of the papers subsequent to page 162 have not before been published—In submitting them to your examination, I shall ask the favour of your confidential opinion upon the whole subject; I say confidential, because so far as the character and conduct of Mr Jonathan Russell is implicated, I wish that nothing may be said or written by you, which would give pain to his friends. The occupation which this affair has given me, added to the necessary attendance upon the duties of my office, has long deprived me of the satisfaction of writing to you; but has in no wise impaired the unalterable sentiments of duty and affection of your Son
				
					John Quincy Adams.
				
				
			